Citation Nr: 1450337	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and January to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System. 

In June 2008, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  A transcript of the hearing is of record.  Additionally, the Veteran was scheduled for a Board hearing at the RO in May 2010.  He failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  His hearing request is, therefore, deemed withdrawn.

When this case was before the Board in April 2012, the Board granted reopening of the Veteran's claim for service connection for PTSD.  At that time the Board also noted that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the psychiatric claim for further development.


FINDINGS OF FACT

1.  The Veteran's psychiatric status was found to be normal on his initial examination for entrance into the National Guard in July 1974, and his service treatment records for his 1991 period of active duty have been deemed unavailable. 

2.  The Veteran's current PTSD has been etiologically linked to his active service.

CONCLUSION OF LAW

Psychiatric disability, diagnosed as PTSD, was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2014); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based on his reported exposure to stressful circumstances during his service in the Gulf War in 1991.  He contends that he has PTSD as a result of those events.  The Veteran's NGB Form 22 indicates he served with the 119th Military Police Company, was awarded the Southwest Asia Service Medal, and participated in Operation Desert Storm in 1991.  He has indicated that he was stationed in Saudi Arabia at that time, and his duties included guarding Iraqi POWs.  The RO has confirmed the 119th MP Company operated three camps in Saudi Arabia, which held between 6000 and 8000 enemy prisoners of war.  The Veteran asserts that while there he witnessed the death of a prisoner by poisoning, as well as injured and wounded children.  In support of his claim, the Veteran provided a buddy statement from a Sergeant in his unit.  The statement indicates the Sergeant personally witnessed an Iraqi prisoner fall to the ground face first.  The report also states the prisoner was not breathing, and despite being administered CPR, the prisoner died.  This statement tends to corroborate the Veteran's reports.  The Board finds this event to be plausible, and the Veteran to be credible; therefore, his reported stressors are conceded. 

The central question that remains then is whether the Veteran has PTSD due to his conceded stressors. 

The Board initially notes the Veteran underwent a VA examination relative to a claim for service connection for PTSD in May 1994.  At that time, the examiner determined the Veteran did not warrant a diagnosis of PTSD; however, the examination report does not indicate the examiner followed the Diagnostic and Statistical Manual (DSM) in effect at that time, and the examiner did not explain why the Veteran did not satisfy the criteria for a diagnosis of PTSD.  As such, the Board affords this examination report limited probative value. 

The Veteran's outpatient treatment records from the Bedford, Boston, Providence, and West Haven VA Medical Centers (VAMCs) show he has been diagnosed with and treated for PTSD symptomatology since March 2000.  At that time, he was initially noted to have dysthymic disorder with features of PTSD to be ruled out.  

In April 2000, the Veteran underwent a comprehensive psychological evaluation by a psychology intern and clinical psychologist who administered the assessment in accordance with the National Center for PTSD criteria.  He was administered psychological tests, such as the Minnesota Multiphasic Personality Inventory (MMPI-2) and Clinician Administered PTSD Scale (CAPS), and clearly underwent an extensive interview.  In the course of his assessment, the Veteran endorsed the following symptoms: suicidal ideation, detachment, sleep impairments to include nightmares, avoidance of thoughts or feelings related to his Gulf War experience, loss of interest in usual activities, feelings of estrangement from others, psychogenic amnesia, irritability, and difficulty concentrating.  The clinicians diagnosed the Veteran with PTSD in accordance with the DSM-IV.  At that time, the Veteran maintained his stressors included those identified above.  The clinicians specifically indicated the Veteran's PTSD was "related to experiences he had in the Gulf."

The evidence shows the Veteran underwent another VA examination at the Boston VAMC in June 2000.  The examiner noted the April 2000 assessment, and described the report as "excellent."  The Veteran again reported his most distressing experience was the death of the Iraqi POW.  At that time, the Veteran reported a long standing problem with distressing thoughts and difficulty sleeping.  The Veteran reported that he was married and divorced three times, and also experienced a long history of alcohol and substance abuse problems.  At that time, the Veteran was prescribed Wellbutrin for some aspects of his PTSD.  The examiner adopted the April 2000 psychological test results by reference, and in sum, also concluded the Veteran warranted a diagnosis of PTSD. 

The Veteran was subsequently treated at Providence VAMC Substance Abuse Treatment Program (SATP) in 2008.  During this timeframe he was again diagnosed with PTSD.  He was noted to have an extensive history of substance abuse and transitional housing problems. 

The Veteran's treating clinicians have determined he meets all of the diagnostic criteria for PTSD.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of PTSD, which is etiologically related to his in-service stressful experiences.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for PTSD.
The Veteran has not contended and the evidence does not show that he has any other psychiatric disorder that is attributable to his active service or a service-connected disability.


ORDER

Service connection for psychiatric disability, diagnosed as PTSD, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


